Citation Nr: 0416654	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  97-03 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for skin keratosis and 
tinea pedis, including as due to exposure to herbicide.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as due to exposure to 
herbicide.  

3.  Entitlement to service connection for arteriosclerotic 
vascular disease and residuals of a stroke, including as due 
to exposure to herbicide.  

4.  Entitlement to service connection for a back disorder.  

5.  Entitlement to service connection for an affective 
disorder.  

6.  Entitlement to service connection for loss of teeth.  




REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at law


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1969 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  

The Board initially issued a decision in this case in January 
1999 denying each of the above appealed issues.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2000 
Order, the Court vacated the Board's decision and remanded 
the case to the Board for consideration of matters raised in 
the Order.  In May 2001, the Board remanded the case to the 
RO for additional development of the record.  

In May 2002, the Board issued another decision in this case, 
again denying each of the stated claims.  The veteran also 
appealed that decision of the Board to the Court.  A December 
2003 Order of the Court vacated the Board's May 2002 decision 
and again remanded the case for further action as set forth 
in the Court's Order.  

As noted in the Board's May 2002 decision, the veteran's 
September 1997 statement raised the issue of service 
connection for liver disease.  In addition, in his December 
2001 statement, the veteran raised a claim for service 
connection for alcohol dependency.  Neither of those claims 
has been considered by the RO.  Therefore, both matters are 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court's December 2003 Order states that 

there is no evidence in the record that 
the Secretary ever adequately notified 
the appellant of the evidence needed to 
substantiate his claims.  Additionally, 
the documents identified by the Board as 
satisfying the duty to notify do not 
specify who is responsible for obtaining 
the evidence necessary to substantiate 
his claim.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Apparently, the Court considers the RO's May 2001 letter to 
the veteran to be inadequate, despite the fact that, as 
required by the Veterans Claims Assistance Act of 2000, the 
letter explained the specific types of evidence that would 
help substantiate his claims and specifically indicated which 
evidence the veteran was responsible for obtaining and which 
evidence VA would obtain.  Nevertheless, the Court's Order 
requires VA again to provide him with notice pursuant to 
Quartuccio.  

The Order further stated that VA must request service medical 
records from the locations specifically identified by the 
veteran in his authorizations for release of information.  
The Appellant's Brief to the Court properly noted that 
service department hospital records must be identified and 
requested separately from service clinic records.  On review 
of the claims file, the Board has identified four such 
authorizations signed by the veteran, dated in April 1996, 
listing different service department medical facilities.  The 
veteran did not indicate, however, whether the treatment he 
received at those facilities was as an outpatient or as an 
inpatient; in particular, he did not provide approximate 
dates of any such hospitalizations.  Outpatient treatment 
(clinic) records from all service department facilities are 
kept together at the National Personnel Records Center (NPRC) 
and the claims file indicates that all records available at 
the NPRC have been obtained.  

Therefore, this case is again REMANDED to the RO for the 
following additional actions:  

1.  The RO should request that the 
veteran identify the location of all 
service department facilities where he 
was hospitalized during service and the 
approximate dates of those 
hospitalizations.  The RO should request 
from the NPRC and from the individual 
hospitals copies of the records from each 
hospital identified by him where he was 
an inpatient.  All records so received 
should be associated with the claims 
file.  

2.  The RO should provide the veteran and 
his attorney with specific notice as to 
the evidence or information that is 
needed to substantiate each of his 
claims, specifically indicating whether 
he or VA is responsible for submitting 
that evidence or information.  They 
should be afforded an opportunity to 
provide additional evidence and argument.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims.  If 
any action taken remains adverse to him, 
he and his attorney should be furnished 
with a supplemental statement of the case 
and they should be given an opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



